RONEY, Circuit Judge,
specially concurring:
It has been two years since the district court decided this case. Both parties appealed from that decision. Neither party has suggested the case be heard by the en banc court. This is sufficient reason for this Court to decline to consider the case en banc, even without considering the record, the issues and all of the matters discussed by my dissenting colleagues, which have neither been briefed nor argued to nonpanel members, and whether or not the dissents have correctly or incorrectly read the panel decision. In this kind of litigation, the parties’ decision as to where they next want to attempt to resolve these complex problems is entitled to great deference without the interference of unrequested, judicially forced, prolonged and expensive en banc procedures which could delay any decision from this Court by at least a year. This Court exists to decide cases, to serve the litigants. We do well when we remember that simple fact. The denial of en banc consideration is justified, whatever the merits of the particular matters argued in the dissents and for whatever reasons an individual judge may have voted.